Citation Nr: 0100504	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for spondylolysis with 
spondylolisthesis at L5-S1, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's low back disability is productive of 
significant limitation of motion, with pain, and tenderness 
with palpation of the lumbar spine; however, there is no 
evidence of pronounced intervertebral disc syndrome, and the 
veteran has no history of a fracture in this spinal area.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
spondylolysis with spondylolisthesis of L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's statutory duty to assist him in 
developing the facts pertinent to his claim.  Specifically, 
the veteran has been afforded a comprehensive VA examination, 
and it is apparent from the claims file that all records 
corresponding to reported treatment for a low back disability 
have been obtained.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Albuquerque, New Mexico VARO initially granted service 
connection for spondylolysis with spondylolisthesis of L5-S1 
in a December 1985 rating decision on the basis of the 
findings from an October 1985 VA examination, which was 
conducted within one year of the veteran's discharge from 
service.  A zero percent evaluation was assigned, effective 
from March 1985.  The St. Paul, Minnesota VARO increased this 
evaluation to 40 percent in an October 1998 rating decision 
on the basis of a July 1998 VA examination, which revealed 
lumbar spine flexion to 20 degrees, extension to five 
degrees, bilateral side bending to 5 degrees, and bilateral 
rotation to 10 degrees.  The examiner noted that straight leg 
raising was possible to 35 degrees.  Ankle reflexes were 
equal, bilaterally.  Pedal pulses were palpable, bilaterally, 
and there was no peripheral edema.  There was no tenderness 
over the sciatic notch or sciatic nerve at the lower 
extremities.  Also, x-rays showed degenerative disc disease 
with Schmorl's nodes at various levels and subluxation of L4-
L5 and L5-S1, with bilateral pars defects consistent with 
spondylolysis.  The 40 percent evaluation, effectuated as of 
June 1998, has since remained in effect and is at issue in 
this case.

VA medical records added to the claims file in conjunction 
with the present appeal indicate continued treatment for low 
back pain that had apparently been aggravated by a job-
related injury in 1998.  A September 1998 medical report 
indicates that the veteran had forward flexion of the lumbar 
spine to 60 degrees, with no point vertebral tenderness or 
muscle spasm and no evidence of a focal neurologic deficit.  
The assessment was chronic low back and bilateral leg pain, 
with bilateral spondylolysis at L5, broad central disc 
herniation at L5-S1, and degenerative joint disease of the 
spine, and the examiner indicated that the veteran should be 
restricted to lifting 40 pounds.  A February 1999 magnetic 
resonance imaging study (MRI) revealed a broad-based disc 
bulge, with bilateral facet arthropathy and ligamentum flavum 
hypertrophy at L3-L4; bilateral spondylolysis, with 
associated bilateral facet arthropathy and ligamentum flavum 
hypertrophy at L4-L5; and no significant broad-based disk 
bulge at L5-S1.  X-rays from the same month revealed grade 
1/4 spondylolisthesis of L5 on S1, which was noted not to 
significantly change with flexion or extension; spondylolysis 
of L5; and degenerative changes involving L2-L3 that were 
greater than those involving L3-L4 and L4-L5.  Medical 
records from February and March of 1999 indicate radicular 
pain.

In an April 1999 statement, a VA doctor noted that he had 
been treating the veteran for approximately 1.5 years and 
that his major problem during that time had been low back 
pain.  Due to the low back pathology, the veteran was 
recommended to not lift anything over ten pounds or over his 
head.  The veteran was also recommended to avoid bending, 
twisting, or sitting or standing in one position for 
prolonged periods of time.  The doctor further indicated that 
the duration of time for these recommended limitations was 
"indefinite at this time."  

The veteran underwent a VA spine examination in July 1999, 
during which he complained of constant low back pain, with 
some pain-free intervals but with pain approximately two-
thirds of each month.  The examiner noted that the veteran 
walked very slowly and was "careful" with his movements.  
Upon examination, there was tenderness and guarding to 
palpation of the lumbar spine.  The range of motion of the 
lumbar spine "was impaired due to pain," and specific 
findings included flexion to 60 degrees, no extension past 
zero degrees, and bilateral lateral rotation to about 5 
degrees because of wincing with pain on slight movement.  The 
pertinent assessment was L5-S1 subluxation of the lumbosacral 
spine, with degenerative joint disease of L2-L3 and L3-L4, 
three herniated disks, and severe pain.  The examiner further 
noted that the veteran's pain with lumbosacral spine motion 
had not been present prior to his recent injury.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).

The RO has evaluated the veteran's low back disability at the 
40 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5293 (2000).  Diagnostic Code 5292 allows for a 
maximum evaluation of 40 percent for severe limitation of 
motion of the lumbar spine.  Under Diagnostic Code 5293, a 40 
percent evaluation is warranted in cases of severe 
intervertebral disc syndrome, productive of recurrent attacks 
with intermittent relief; while a 60 percent evaluation is in 
order for pronounced intervertebral disc syndrome, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  

In this case, the Board is aware that the veteran's low back 
disorder is productive of tenderness and guarding to 
palpation.  Moreover, pain has been demonstrated with range 
of motion testing of the lumbar spine.  See 38 C.F.R. 
§§ 4.40, 4.45 (2000); see also DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996).  However, the Board would point out that, 
while the July 1999 VA spine examination revealed such pain, 
this examination also demonstrated improved forward flexion 
to 60 degrees (as opposed to 20 degrees in July 1998).  Also, 
the veteran reported periods of intermittent relief from pain 
during this examination.  Moreover, on examination in 
September 1998, it was noted that there was evidence of focal 
neurologic deficit.  Further, on examination, in July 1998, 
ankle reflexes were equal, bilaterally; pedal pulses were 
palpable; and there was no tenderness over the sciatic notch 
or sciatic nerve in the lower extremities.  While there is 
evidence of neurologic symptomatology related to the 
veteran's service-connected low back disorder, the Board 
finds that taken as a whole, these symptoms indicate a 
disability picture that severe in degree, but not more.  As 
such, the criteria for a 60 percent evaluation under 
Diagnostic Code 5293 have not been met.

The Board has considered other diagnostic code sections in 
determining whether a higher evaluation is in order for the 
veteran's low back disorder.  However, there is no evidence 
of unfavorable ankylosis of the lumbar spine, as would 
warrant a 50 percent evaluation under Diagnostic Code 5289.  
Moreover, the veteran's medical history does not include a 
vertebral fracture, and, as such, there is no basis for a 
higher evaluation under Diagnostic Code 5285.  The Board 
would point out that the addition of 10 percent on the basis 
of demonstrable deformity of a vertebral body is only 
sanctioned in cases of vertebral fractures.

Overall, then, the criteria for an evaluation in excess of 40 
percent for spondylolysis with spondylolisthesis at L5-S1 
have not been met, and the preponderance of the evidence is 
against the veteran's claim for that benefit.  In reaching 
this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected low back disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While the veteran indicated in an 
October 1999 statement that he would be prevented from 
working for an unspecified period of time on the basis of 
disability, he discussed this status only in terms of a neck 
disc rupture and knee disabilities and did not mention his 
low back disorder in this statement.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
spondylolysis with spondylolisthesis at L5-S1, currently 
evaluated as 40 percent disabling, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

